Citation Nr: 1137442	
Decision Date: 10/05/11    Archive Date: 10/11/11

DOCKET NO.  08-00 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for defective vision.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from November 1967 to October 1991. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota, which declined to reopen the claim of entitlement to service connection for defective vision. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the delay, remand is warranted to ensure that all notice requirements mandated by the Veterans Claims Assistance Act of 2000 (VCAA) have been satisfied. 

The Veteran's claim was previously denied in a February 1992 rating decision. Because the Veteran withdrew his appeal of this decision in December 1992, it is now final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010). Therefore, this claim can only be reopened with the submission of new and material evidence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that with respect to petitions to reopen previously denied claims, the VCAA requires VA to notify claimants of the elements of new and material evidence and the specific grounds of the previous denial.  See 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010) ; 38 C.F.R. § 3.159(b) (2010).  Explaining the reasons for the prior denial clarifies what further evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  Here, the Veteran was sent a VCAA notice letter in January 2007 which did not provide the elements of new and material evidence or the reasons for the prior denial.  Indeed, the letter does not even inform the Veteran that this claim was the subject of a previous and final denial and that new and material evidence is required in order to reopen it.  Accordingly, a new VCAA notice letter must be sent to the Veteran which complies with Kent and all other notice requirements under the VCAA. 

Accordingly, the case is REMANDED for the following actions:

1. The Veteran should be sent a new VCAA notice letter which sets forth the elements of new and material evidence and the reasons for the previous denial of the claim in the February 1992 rating decision, as well as the elements of service connection and the allocation of responsibilities between VA and the Veteran with respect to obtaining evidence on his behalf.  Any notice given, or action taken thereafter, must comply with current, controlling legal guidance.

2. After the above development is completed, and any other development that may be warranted based on any additional information or evidence received, the AOJ should readjudicate the claim on the merits.  If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


